— In a consolidated action for divorce and to impress a trust upon the proceeds of a joint bank account, the parties cross-appeal, as limited by their briefs, from stated portions of a judgment of the Supreme Court, Rockland County, dated May 22, 1980, which, inter alia, awarded the defendant wife alimony of $100 per week and a counsel fee of $2,500. Judgment modified, on the facts, by increasing the alimony award to $200 per week and by reducing the counsel fee award to $1,500. As so modified, judgment affirmed insofar as appealed from, with costs to the defendant. The alimony award was inadequate and the counsel fee award was excessive to the extent indicated herein. Lazer, J. P., Cohalan, Margett and O’Con-nor, JJ., concur.